IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LUCKENSON DATUS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3481

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed February 3, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Luckenson Datus, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Sean W. Gellis, Assistant Attorney General,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

LEWIS, BILBREY, and KELSEY, JJ., CONCUR.